DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 09/07/2022 is acknowledged. Claims 2 and 5 are amended and claims 3-4 and 6-8 are newly canceled. Claims 1 and 9-13 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/21/2022.
Claims 2 and 5 are under examination

Effective Filing Date
Applicant correctly asserts at pages 7-8 of the Remarks that the foreign priority document, CN201710358057.2, was retrieved via PDX on 08/27/2019. Further, Applicant filed a translation of the foreign priority document on 09/07/2022. Therefore, the effective filing date of the instant application is deemed to be 05/19/2017.

Objections/Rejections Withdrawn
Note, any rejections over claims 3-4 and 6-8 are withdrawn in response to Applicant’s cancelation of those claims.
It is also noted that Applicant has amended claims 2 and 5 to recite “the nucleotide sequence as set forth in SEQ ID NO: 2” and “the nucleotide sequence as set forth in SEQ ID NO: 3”, thus addressing a previously raised issue under 35 USC 112(a).

Specification
The objection to the title of the invention for not being descriptive is withdrawn in response to Applicant’s amendment of the title to recite: DIAGNOSIS OF SEPSIS-RELATED ACUTE KIDNEY INJURY COMPRISING MEASURING THE LONG NON-CODING RNA TCONS_00024536.

Objections/Rejections Maintained
Claim Objections
The objection to claims 2 and 5 for informalities is maintained. Applicant has addressed the issue with respect to amending the claims to recite “sepsis-related acute kidney injury” as disclosed at paragraph [0002]. The claims still recite a redundancy, although it has been re-worded. Specifically, the amended phrase “and is used as a molecular marker for to diagnose and/or predict the sepsis-related acute kidney injury” is not necessary since the preceding clauses make clear that the LncRNA molecule TCONS_00024536 is used to diagnose/predict sepsis.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The rejection of claims 2 and 5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more is maintained for reasons of record and the following. Claims 2 and 5 have been amended to recite that TCONS_00024536 detection is performed by RT-PCR or real-time quantitative PCR in which the primers having a nucleotide sequence set forth in SEQ ID NOs: 2 and 3 are used to amplify TCONS_00024536.

Response to Arguments
Applicant argues at p. 9, 1st paragraph of the Remarks that amended claim 2 requires the “particular and specific treatment step of “amplifying a long non-coding RNA (LncRNA) molecule by RT-polymerase chain reaction (RT-PCR) using a pair of primers specific to the LncRNA molecule…detecting the expression level of the LncRNA molecule TCONS_00024536 in the RNA sample by RT-PCR or real-time quantitative PCR”.

This argument has been fully considered, but is not found persuasive. The claims do not recite a treatment step, but rather a method of detection. However, as noted in the previous Office action mailed 06/08/2022, the measurement of genes in biological samples was well-understood, routine and conventional in the art. For instance, Huang et al. (of record) teach measuring the LncRNA, NEAT1, in peripheral blood mononuclear cells (see abstract) via RT-PCR. The archived Thermo Fisher Scientific website captured 2015 indicates that real-time PCR was an ideal method for “reliably quantitating transcripts longer than 200 nucleotides”, and therefore perfect for measuring LncRNA (https://web.archive.org/....thermofisher.com/us/en/home/life-science/pcr/real-time-pcr/real-time-pcr-applications/microrna-noncoding-rna-with-real-time-pcr/long-ncrna-analysis.html, 3 pages total; see 1st page and last page for copyright date). Measuring long coding RNA via RT-PCR represents well-understood, routine and conventional methods necessary for data gathering activity in order to implement the abstract idea, which is diagnosis. In contrast, a particular treatment step would be administering antibiotics, for example. Note, however, the application as originally filed is silent with respect to administering any particular treatment.

Applicant orders at pages 9-10 that claim 5 recites “‘significantly additional elements’ of wherein the patient is diagnosed and/or predicted to correlate with the presence of the sepsis-related acute kidney injury when the expression level of the LncRNA molecule TCONS_00024536 in the RNA sample of the test sample from the patient is higher than the control expression level of the LncRNA molecule TCONS_00024536 in the RNA sample of the blood sample from the healthy patient, wherein the detection of the expression level of the LncRNA molecule TCONS_00024536 is performed by RT-PCR or real-time quantitative PCR, wherein prior to detecting the expression level of the LncRNA molecule TCONS_00024536, the LncRNA molecule is subjected to amplification by RT-polymerase chain reaction (RT-PCR) using a pair of primers specific to the LncRNA molecule, wherein the pair of primers comprises a first primer having the nucleotide sequence as set forth in SEQ ID NO: 2 and a second primer having the nucleotide sequence as set forth in SEQ ID NO: 3’”.

This argument has been fully considered, but is not found persuasive. The added measurement steps provide detail about the methods of amplification and quantitation, namely RT-PCR. In addition, the added steps indicate that when the expression level of the LncRNA molecule TCONS_00024536 in the RNA sample of the test sample from the patient is higher than the control expression level of the LncRNA molecule TCONS_00024536, then the patient is diagnosed with sepsis/predicted to correlate with sepsis-related acute kidney injury. This describes the naturally occurring relationship between levels of TCONS_00024536 in the sample and the presence of disease, and is itself part of the judicial exception. The judicial exception itself, namely the comparison of TCONS_00024536 to diagnose sepsis-related acute kidney injury, cannot be what adds “significantly more” to the claim; that which adds significantly more must come from elements beyond the judicial exception. Note that in the Myriad decision, the Supreme Court stated that “groundbreaking, innovative, or even brilliant discovery does not by itself satisfy the § 101 inquiry.”
Regarding the added detail of RT-PCR, as noted above, measuring long coding RNA via RT-PCR represents well-understood, routine and conventional methods necessary for data gathering activity in order to implement the abstract idea, which is diagnosis (see the Thermo Fisher archived website). The measurement of the LncRNA levels amounts to reliance upon well-understood RT-PCR methods for necessary data gathering activity in order to implement the abstract idea, which is comparison of the TCONS_00024536 levels followed by diagnosis. In summary, the detection steps reciting the methods of detection and describing the relationship between TCONS-00024536 levels and sepsis do not integrate the mental analysis steps into a practical application.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482. The examiner can normally be reached M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649